Citation Nr: 0702500	
Decision Date: 01/26/07    Archive Date: 01/31/07	

DOCKET NO.  03-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for ulcers and 
duodenitis. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for benign prostatic hypertrophy with prostatitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for cardiac dysrhythmia, status post pacemaker 
insertion.

4.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970, 
from June 1974 to June 1976, and from March 1977 to March 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the benefits sought on appeal.  The 
veteran initiated this appeal and the case was referred to 
the Board for appellate review.  In May 2004 and February 
2006, the Board returned the case to the RO for additional 
development and the case has been returned for further 
appellate review.  

When the case was previously before the Board in February 
2006, the Board issued final decisions with respect to the 
veteran's claims for service connection for a cardiac 
dysrhythmia, status post pacemaker insertion and entitlement 
to an initial compensable disability rating for hearing loss.  
As such, those matters are no longer before the Board.

After the February 2006 BVA decision granted service 
connection for cardiac dysrhythmia, status post pacemaker 
insertion, a March 2006 rating decision effectuated the 
Board's decision and assigned a 10 percent evaluation for 
that disability.  The veteran subsequently submitted 
statements which effectively expressed disagreement with that 
initial evaluation.  This matter will be addressed in the 
REMAND portion of this decision.


Also in February 2006, the BVA remanded the veteran's claim 
for an initial increased evaluation for benign prostatic 
hypertrophy with prostatitis, with specific directives to 
ascertain the severity of the disorder.  Because these 
directives were not completed, the claim is again REMANDED.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO with remand directives is 
neither optional nor discretionary, and that where the remand 
directives of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  

In addition, a rating decision dated in July 2004 granted 
service connection for irritable bowel syndrome and assigned 
a 10 percent evaluation.  A statement from the veteran 
submitted in September 2004 submitted on a VA Form 9 (Appeal 
to Board of Veterans Appeals) expressed disagreement with the 
initial evaluation assigned.  This matter will also be 
addressed in the REMAND portion of this decision.

Lastly, statements the veteran submitted during the course of 
this appeal raise a claim for a total evaluation based on 
individual unemployability due to service-connected 
disabilities.  However, this matter is not currently before 
the Board because it has not been prepared for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for a total rating based on 
individual unemployability).  


FINDING OF FACT

Ulcers and duodenitis were not manifested during service or 
for many years following separation from service, and are not 
shown to be causally or etiologically related to service.


CONCLUSION OF LAW

Ulcers and duodenitis were not incurred in or aggravated by 
active service, nor may ulcers be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2001, December 2003, May 2004, 
March 2006, and April 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  As 
to the claim presently decided, the veteran was afforded a VA 
examination in May 2006, accompanied by a review of his 
claims folder.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder); See Charles v. 
Principi, 16 Vet. App. 370 (2002).  .

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  
Service Connection Claim

The veteran essentially contends that he was treated for 
gastrointestinal symptomatology during service and that he 
was later diagnosed with ulcers and duodenitis.  Therefore, 
the veteran believes that service connection is warranted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as a peptic ulcer, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran essentially contends that the now service-
connected irritable bowel syndrome caused, or is of the same 
etiology which caused ulcers and duodenitis.  
This is an issue which must be resolved by resort to 
competent medical evidence.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).
While the veteran's service medical records show that he was 
seen for gastrointestinal symptomatology during service, the 
weight of the competent medical evidence demonstrates that 
the veteran's ulcers and duodenitis are not related to 
service.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (Observing that the 
evaluation of medical evidence involves inquiry into, inter 
alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches).

A May 2002 statement from a registered nurse indicates that 
the veteran's complaints of stomach pain and cramping 
continued throughout the 1970's and that in July 1982 the 
veteran was diagnosed with probable irritable bowel syndrome.  
The statement went on to note that during the 1980's the 
veteran continued to have gastrointestinal problems and that 
an EGD showed superficial gastric ulceration, acute 
duodenitis and a partial obstruction of the common bile duct.  
The nurse concluded that it could be deduced that all of the 
gastric problems were the result of extreme anxiety during 
the veteran's stay in the military.  

In order to resolve the question of the etiology of the 
veteran's ulcers and duodenitis, the Board requested that the 
veteran be afforded a VA examination.  A May 2006 report of 
that examination reflected that the veteran's claims file was 
reviewed in connection with the examination.  Shipwash, 
supra.  Following the examination and review, the examiner 
essentially concluded that the gastrointestinal 
symptomatology manifested during service was at least as 
likely as not caused by the veteran's irritable bowel 
syndrome, his service-connected disability.  

However, the examiner noted that the veteran was initially 
diagnosed with peptic ulcer disease in 1984 when an upper 
endoscopy was performed while admitted with complaints of 
abdominal pain.  The examiner noted that the veteran had 
suggested that he had symptoms of abdominal pain, dyspepsia 
and irritable bowel syndrome-like symptoms since service, but 
a 1982 upper gastrointestinal test failed to show any ulcer 
disease, but rather just duodenitis.  


The examiner noted the veteran's history of blunt abdominal 
trauma in 1969 when he was kicked while in the barracks, but 
indicated that the veteran did not have a diagnosis of peptic 
ulcer disease while in service.  The examiner conceded that 
it would be very difficult to suggest or not to suggest 
whether the veteran had peptic ulcer disease while serving in 
the service as no endoscopic evaluation was performed for his 
abdominal pain at that time.  As such, a probable peptic 
ulcer could not be ruled out.  

However, the examiner explained that the veteran had classic 
presentation with a discharge diagnosis of abdominal pain 
with alternating bowel constipation and diarrhea, with a 
discharge diagnosis of irritable bowel syndrome in 1982.  The 
examiner concluded that based on the evidence available with 
the history, medical record review, and endoscopic findings, 
the veteran was known to have a gastric ulcer in 1984 and 
that documentation of peptic ulcer disease was not available 
prior to 1984, given the negative upper gastrointestinal 
series performed in 1982.  

The examiner concluded that the determination as to whether 
the symptoms associated with the abdominal pains, cramps, 
dyspepsia were related to irritable bowel syndrome or peptic 
ulcer disease was not possible based on clinical history, 
although abdominal pain and dyspepsia caused by peptic ulcer 
disease was as probably as likely caused by irritable bowel 
syndrome.

Based on this record, the Board concludes that service 
connection for ulcers and duodenitis is not warranted.  Such 
disorders were not shown during service, and there is no 
clinical evidence of peptic ulcer disease until 1984, and 
certainly not until after the diagnostic testing performed in 
1982.  Therefore, since both ulcers and duodenitis were first 
clinically demonstrated following separation from service, 
and are not shown by the medical evidence of record to be 
related to the gastrointestinal symptomatology shown during 
service, the Board finds that the medical evidence is against 
the veteran's claim.  

Given the results of the VA examination, for the Board to 
conclude that the veteran's disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has been 
observed that  statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

While the May 2002 statement from the registered nurse 
suggests that the veteran's gastric problems were the result 
of extreme anxiety, the Board finds that the opinion rendered 
following the May 2006 VA examination from a physician has 
greater probative value than the opinion from a registered 
nurse.  Guerreri, supra.  The May 2006 VA examination report 
also reflects a complete review of all medical records 
associated with the claims file, including the veteran's 
service medical records and post service medical records.  

Therefore, the Board finds that the May 2006 VA examination 
report, which concludes that the gastrointestinal 
symptomatology manifested during service was a manifestation 
of the service-connected irritable bowel syndrome, has the 
greatest probative value with respect to the etiology of the 
veteran's ulcers and duodenitis.  Consequently, the Board 
concludes that the weight of the medical evidence 
demonstrates that the veteran's ulcers and duodenitis are of 
post service origin and are unrelated to the gastrointestinal 
symptomatology shown in the veteran's service medical 
records.

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his ulcers and 
duodenitis and service by way of letters from the RO to him, 
but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised of the need to submit medical 
evidence of a relationship between his ulcers and duodenitis 
and an injury, disease or event in service.  While the 
veteran is clearly of the opinion that his current ulcers and 
duodenitis are related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for veteran's ulcers and duodenitis is not 
established.  


ORDER

Service connection for ulcers and duodenitis is denied.  


REMAND

The Board's review of the record discloses that the veteran 
has expressed disagreement with the initial evaluations 
assigned for his irritable bowel syndrome and heart disorder.  
After a July 2004 rating decision granted service connection 
for irritable bowel syndrome and assigned a 10 percent 
evaluation, the veteran submitted a VA Form 9 in November 
2004 which specifically expressed disagreement with the 
initial evaluation assigned for the irritable bowel syndrome. 

Similarly, after a March 2006 rating decision granted service 
connection for a cardiac dysrhythmia, status post pacemaker 
insertion and assigned a 10 percent evaluation, the veteran 
submitted a statement, clearly received within one year of 
the date of the March 2006 rating decision in which he 
expressed disagreement with the percentage assigned for his 
heart disability.

Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

With regard to the veteran's claim for an increased initial 
disability evaluation for benign prostatic hypertrophy with 
prostatitis, in its February 2006 remand, the Board directed 
that the veteran undergo a medical examination by a qualified 
physician, who was to respond to specific inquiries.  Those 
inquiries were based upon the specific provisions of the 
applicable diagnostic code.  
Although in its request for the medical examination, the RO 
echoed the Board's directives, scrutiny of the June 2006 VA 
urological examination reveals that the examiner did not 
respond to inquires.  The Board is therefore required by law 
to remand the claim for specific compliance by the RO.  
Stegall, supra.  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., (RO/AMC) and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1,  The RO/AMC should take appropriate 
action, including the issuance of a 
Statement of the Case on the appeals 
initiated by the veteran from the July 
2004 and March 2006 rating decisions 
which assigned initial 10 percent 
evaluations for irritable bowel syndrome 
and cardiac dysrhythmia, status post 
pacemaker insertion.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from those determinations.  

2.  The RO/AMC should make arrangements with the 
appropriate VA medical facility for the veteran to 
be afforded an examination by an appropriately 
qualified physician.  The claims file and a 
separate copy of this remand must be made available 
to and reviewed by the examiner prior and pursuant 
to conduction and completion of the examination.  
Any indicated special studies must be conducted. An 
examiner, with appropriate expertise, must be 
requested to opine as to whether prostatitis is 
currently present and if so, whether it is 
manifested by:

A)	continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or 
stress incontinence requiring: 

a)  wearing of absorbent materials, which 
must be changed less than 2 times per 
day; 

b)  wearing of absorbent materials, which 
must be changed 2 to 4 times per day; or 

c)  wearing of absorbent materials, which 
must be changed more than 4 times per 
day.

B)	urinary frequency as follows:

 a) daytime voiding interval between two 
and three hours, or awakening to void two 
times per night; 
        
b)  daytime voiding interval between one 
and two hours, or awakening to void three 
to four times per night; or 

c) daytime voiding interval less than one 
hour, or awakening to void five or more 
times per night.

        C)	obstructed voiding as follows:
        
 a)  marked obstructive symptomatology 
(hesitance, slow or weak stream, 
decreased force of stream) with any one 
or combination of the following: post 
void residuals greater than 150 cc; 
uroflowmetry markedly diminished peak 
flow rate (less than 10cc/sec); recurrent 
urinary tract infections secondary to 
obstruction; or stricture disease 
requiring periodic dilatation every 2 to 
3 months; or
 
  b)  urinary retention requiring 
intermittent or continuous 
catheterization.

        D)	urinary tract infection as follows: 
        
a) requiring long-term drug therapy, 1 to 
2 hospitalizations per year and/or 
requiring intermittent intensive 
management; or

 b) with recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year), and/or requiring continuous 
intensive management.

The examiner is also asked, to the extent possible, to 
distinguish which continual urine leakage, post surgical 
urinary diversion, urinary incontinence, stress 
incontinence, urinary frequency, obstructed voiding, 
and/or urinary tract infections are attributable to the 
service-connected prostatitis.

The RO should take such additional development action as it 
deems proper with respect to the claims, including the 
conduct of any other appropriate VA examinations, and follow 
any applicable regulations and directives implementing the 
provisions of the VCAA as to its notice and development.  
Following such development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.).  If any such action does not resolve the claims, 
the RO shall issue the veteran a Supplemental Statement of 
the Case.  Thereafter, the case should be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the precedent 
decision in Manlincon v. West, 12 Vet. App. 238 (1999) and 
the Board does not intimate any opinions to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with this matter.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


